Citation Nr: 0928746	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-25 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a skin rash with 
athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1954 to January 
1958, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the RO 
in San Diego, California, which, in pertinent part, denied 
the petition to reopen a claim of service connection for a 
skin rash with athlete's foot.  

The appellant initially requested a personal hearing before a 
hearing office at the RO.  Thereafter, the appellant accepted 
an October 2004 informal conference in lieu of a hearing. 

The Board considered the petition to reopen the skin rash 
with athlete's foot claim in February 2007.  The Board 
reopened and remanded this case for additional development.  
It returns now for appellate consideration.

In a July 2009 statement, the Veteran expressed interest in 
establishing service connection for a little finger 
disability, hemorrhoids, and back pain.  The Board refers 
these matters (i.e. petitions to reopen) to the RO for 
initial consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The appellant's athlete's foot at least as likely as not is 
related to service.

CONCLUSION OF LAW

The appellant's skin rash with athlete's foot was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The claim has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. 
Cir. 2007).

II. Service Connection

The appellant contends that he has had skin problems of both 
feet since suffering a skin rash in 1956 while stationed at 
Naha Air Force Base, Okinawa, Japan.  For the reasons that 
follow, the Board concludes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant had submitted records showing a current foot 
disability.  He has diagnoses of onychomycosis and tinea 
pedis bilaterally from a podiatrist.  The Board is satisfied 
by the evidence of current disability.  

The appellant contends that he suffered a skin rash during 
service in 1956 that required treatment.  The appellant's 
service medical records from his period of active service are 
unavailable as they were destroyed in a 1973 fire that 
occurred at the National Personnel Records Center.  Inasmuch 
as the appellant was not at fault for the loss of these 
records, VA is under heightened obligation to assist the 
appellant in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The RO made repeated attempts to acquire the appellant's 
service treatment records in searches during prior claims in 
1984 and 1995.  No records were discovered.  The appellant 
eventually found a set of Reserve service treatment records 
from 1952 to 1954 and submitted them for the record.  These 
records, unfortunately, date from before the appellant's 
alleged inservice incurrence.  At most, they establish that 
the appellant did not have diagnosed skin disorder during 
that period.

The appellant has also identified outstanding VA treatment 
records that he wanted associated with the file.  In the 
Board's February 2007 remand, the Board attempted to 
supplement the appellant's records by obtaining outstanding 
VA treatment records from 1978 to 1984.  The appellant 
alleged treatment at the Wadsworth VA hospital, which has 
since been incorporated into VA's Greater L.A. Healthcare 
System.  After repeated inquiries, no further records could 
be obtained.  

The file does contain one May 1984 treatment record from 
Wadsworth.  The appellant sought treatment for cracking and 
peeling of the skin, which he said had been ongoing for many 
years.  A skin cream prescription was refilled at that time.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

In this case, the appellant reports that his skin condition 
of the feet has been ongoing since his time in Okinawa in 
1956.  There is documentation of continuing skin problems of 
the feet in the 1980s.  The appellant bears a diagnosis of 
onychomycosis and tinea pedis.  Skin peeling and cracking are 
readily observable to a layperson.  The appellant is 
competent to report such symptoms and that they have been 
continuous since service.  See Jandreau.  There is no 
evidence of record to indicate that the appellant is not 
credible.  Resolving reasonable doubt in favor of the 
appellant, the Board finds that the appellant's onychomycosis 
and tinea pedis are at least as likely as not incurred to 
service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Service connection is warranted.  See 38 C.F.R. § 3.303, 
supra.  


ORDER

Entitlement to service connection for a skin rash with 
athlete's foot is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


